Case 2:14-cv-07086-JAK-SK Document 198 Filed 12/02/19 Page 1 of 4 Page ID #:6354



   1
       PETER RUKIN (SBN 178336)
       prukin@rukinhyland.com
   2
       VALERIE BRENDER (SBN 298224)
       vbrender@ rukinhyland.com
   3
       RUKIN HYLAND & RIGGIN LLP
       1939 Harrison Street, Suite 290
   4
       Oakland, CA 94612
       Telephone: (415) 421-1800
   5
       Facsimile: (415) 421-1700

   6
       WILMER J. HARRIS (SBN 150407)
       wharris@sdshhlaw.com
   7
       SCHONBRUN SEPLOW HARRIS &
       HOFFMAN LLP
   8
       715 Fremont Avenue, Suite A
       S. Pasadena, CA 91030
   9
       Telephone: (626) 441-4129
       Facsimile: (626) 283-5770
  10
       (Additional counsel listed on the next page)
  11

  12

  13                         UNITED STATES DISTRICT COURT
  14                        CENTRAL DISTRICT OF CALIFORNIA
  15

  16   RAYMOND ALFRED, MARVIN                     LEAD CASE NO.: LA CV14-07086-
       BARRISH, and ASHLEY ALVES                  JAK (SKx)
  17   individually and on behalf of all others
       similarly situated,                        Consolidated with Case Nos.:
  18                                                LA CV19-01660-JAK (SKx)
                          Plaintiffs,               LA CV19-01998-JAK (SKx)
  19
                    vs.                           Hon. John A. Kronstadt
  20
       PEPPERIDGE FARM, INC., a                   JOINT REPORT REGARDING
  21   Connecticut Corporation, and DOES 1-       MAILING OF CLASS NOTICE
       100, inclusive,
  22
                          Defendants.
  23

  24

  25

  26

  27

  28

        JOINT REPORT REGARDING MAILING OF CLASS           Case No. LA CV14-07086-JAK (SKx)
        NOTICE
Case 2:14-cv-07086-JAK-SK Document 198 Filed 12/02/19 Page 2 of 4 Page ID #:6355


       THOMAS V. URMY, Jr. (admitted pro hac vice)
   1   turmy@shulaw.com
       SHAPIRO HABER & URMY LLP
   2   Seaport East
       Two Seaport Lane
   3   Boston, MA 02210
       Telephone: (617) 439-3939
   4   Facsimile: (617) 439-0134
   5   ADAM J. SHAFRAN (admitted pro hac vice)
       ashafran@rflawyers.com
   6   JONATHON D. FRIEDMANN (admitted pro hac vice)
       jfriedmann@rflawyers.com
   7   RUDOLPH FRIEDMANN LLP
       92 State Street
   8   Boston, MA 02109
       Telephone: (617) 723-7700
   9   Facsimile: (617) 227-0313
  10   ROBERT J. WOZNIAK, JR. (admitted pro hac vice)
       Rwozniak@fklmlaw.com
  11   FREED KANNER LONDON & MILLEN, LLC
       2201 Waukegan Road, Suite 130
  12   Bannockburn, IL 60015
       Telephone: (224) 632-4500
  13   Facsimile: (224) 632-4521
  14   Attorneys for Plaintiffs and the Classes
  15
       CARRIE A. GONELL (SBN 257163)
  16   carrie.gonell@morganlewis.com
       JOHN D. HAYASHI, (SBN 211077)
  17   john.hayashi@morganlewis.com
       MORGAN, LEWIS & BOCKIUS LLP
  18   600 Anton Blvd., Suite 1800
       Costa Mesa, CA 92626
  19   Tel: 714.830.0600
       Fax: 714.830.0700
  20
       JOHN S. BATTENFELD (SBN 119513)
  21   john.battenfeld@morganlewis.com
       MORGAN, LEWIS & BOCKIUS LLP
  22   300 South Grand Avenue, 22nd Floor
       Los Angeles, CA 90071
  23   Tel: +1.213.612.2500
       Fax: +1.213.612.2501
  24
       PAUL C. EVANS (admitted pro hac vice)
  25   paul.evans@morganlewis.com
       1701 Market Street
  26   Philadelphia, PA 19103
       Tel: 215.963.5000
  27   Fax: 215.963.5001
  28   Attorneys for Defendant Pepperidge Farm, Incorporated
                                                  2
        JOINT REPORT REGARDING MAILING OF CLASS         Case No. LA CV14-07086-JAK (SKx)
        NOTICE
Case 2:14-cv-07086-JAK-SK Document 198 Filed 12/02/19 Page 3 of 4 Page ID #:6356



   1            The parties hereby jointly advise the Court regarding the mailing of class
   2   notice. On October 10, 2019 the Court conditionally certified the class for
   3   settlement purposes, preliminarily approved the parties’ class action settlement and
   4   ordered dissemination of notice to the class. Dkt. 193.
   5            On November 19, 2019, Rust Consulting, the Settlement Administrator,
   6   mailed notice to the Class.
   7            On November 25, 2019, counsel learned of a calculation error in notices sent
   8   to Illinois subclass members. Counsel immediately alerted Rust to the issue. Rust
   9   investigated and determined that it had used an incorrect mathematical algorithm1
  10   in determining each Illinois subclass member’s share of the settlement fund. Rust
  11   immediately recalculated the settlement allocation for Illinois subclass members
  12   using the correct algorithm and prepared corrected notices. On Tuesday, November
  13   26, 2019, Rust overnighted the corrected notices to all Illinois subclass members by
  14   Federal Express for delivery on Wednesday, November 27, 2019. Rust included a
  15   cover letter in each federal express envelope explaining its previous error.
  16

  17       Dated: December 2, 2019          RUKIN HYLAND & RIGGIN LLP
  18

  19                                        By: /s/ Peter Rukin
  20                                            Peter Rukin
  21                                            PETER RUKIN
  22
                                                VALERIE BRENDER
                                                RUKIN HYLAND & RIGGIN LLP
  23
                                                1939 Harrison Street, Suite 290
                                                Oakland, CA 94612
  24

  25
       1
        Illinois subclass members are entitled to receive a settlement award equal to a
  26   specific monetary amount for each year they were a distributor from 2006-2013
  27   plus a different specific monetary amount for each year they were a distributor from
       2013 to the present. Rust inadvertently multiplied these two amounts instead of
  28   adding them for each Illinois subclass member.
                                                   3
           JOINT REPORT REGARDING MAILING OF CLASS            Case No. LA CV14-07086-JAK (SKx)
           NOTICE
Case 2:14-cv-07086-JAK-SK Document 198 Filed 12/02/19 Page 4 of 4 Page ID #:6357


                                            ADAM J. SHAFRAN
   1                                        JONATHON D. FRIEDMANN
                                            RUDOLPH FRIEDMANN LLP
   2                                        92 State Street
                                            Boston, MA 02109
   3
                                            WILMER J. HARRIS
   4                                        SCHONBRUN SEPLOW HARRIS &
                                            HOFFMAN LLP
   5                                        715 Fremont Avenue, Suite A
                                            S. Pasadena, CA 91030
   6
                                            THOMAS V. URMY, JR.
   7                                        SHAPIRO HABER & URMY LLP
                                            Seaport East
   8                                        Two Seaport Lane
                                            Boston, MA 02210
   9

  10                                        ROBERT J. WOZNIAK, JR.
                                            FREED KANNER LONDON & MILLEN,
  11                                        LLC
  12                                        2201 Waukegan Road, Suite 130
                                            Bannockburn, IL 60015
  13

  14                                        Attorneys for Plaintiffs
  15

  16

  17    DATED: December 2,           MORGAN, LEWIS & BOCKIUS LLP
        2019
  18

  19                                 By /s/ Paul C. Evans

  20                                     PAUL C. EVANS
                                         MORGAN, LEWIS & BOCKIUS LLP
  21                                     300 South Grand Avenue, 22nd Floor
                                         Los Angeles, CA 90071
  22
                                        Attorneys for Defendant
  23                                    PEPPERIDGE FARM, INCORPORATED
  24

  25

  26

  27

  28
                                              4
        JOINT REPORT REGARDING MAILING OF CLASS             Case No. LA CV14-07086-JAK (SKx)
        NOTICE
